FILED
                             NOT FOR PUBLICATION                            MAR 02 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ELENA GONZALEZ MENDEZ,                            No. 09-71745

               Petitioner,                        Agency No. A073-859-621

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Elena Gonzalez Mendez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by

8 U.S.C. § 1252. We review de novo questions of law, Khan v. Holder, 584 F.3d


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
773, 776 (9th Cir. 2009), and we dismiss in part, and deny in part, the petition for

review.

      We lack jurisdiction to review the IJ’s discretionary denial of a waiver under

8 U.S.C. § 1182(d)(11), and therefore we do not reach Gonzalez Mendez’

contention concerning the IJ’s adverse credibility determination. See 8 U.S.C.

§ 1252(a)(2)(B)(ii).

      Gonzalez Mendez’ contention that the IJ gave improper weight to one

adverse factor does not raise a colorable due process claim, and therefore we lack

jurisdiction to consider it. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th

Cir. 2005).

      Gonzalez Mendez’ contention that the IJ erred by considering her deception

with regard to her smuggling attempt is foreclosed by INS. v. Yueh-Shaio Yang,

519 U.S. 26, 30 (1996) (agency may consider initial and subsequent fraud in the

adjudication of discretionary fraud waiver).

      PETITION FOR REVIEW DISMISSED in part, DENIED in part.




                                          2                                    09-71745